 

Case 1118-cv-01291-L.JO-EPG Document 26 Filed 01/24/19 Page 1 of 2 AT_138/EJ_125

ATTORNEY OR PARTY W|THOUT A'TTORNEY: STATE BAR NO.Z l FOR COURT USE ONLY
NAME: DARRYL J. HOROWlTr #100698; GREGORY J. NORYS #237172; SHERYL D. NOEL #1725 51
FlRlvl NAME COLENIAN & HOROVV|TT, LLP

sTREET AooREss; 499 West Shaw Avenue, Sulte 116

 

 

 

 

 

cer: FreSnO sTATe: CA zlP 0005193704
TELEPHONE No.; (559) 248-4820 FAx No..~ (559) 248-4830
E_MAlL AoDREss: gnOryS@Ch-laW.COm
_ATTORNEY l-'oR(name): GREEN ENERGY ASSOC|ATES, LLC
.. i\).s. oi<, mmd`@x~sl-r<»c\` e‘? <m.c¥smzq FS§ § D
meal Auui<ass: 2500 lulare Street, Hoom 1501 im gsw
llelLlNc Aoolzr»:ss;
clwANDzli»¢oDE Fresno, cA 93721 JAN Z 5 2019
eRANcll NAME; Eastern District - Fresno CLE U
plAlNTlFF GREEN ENERGYAssoclATES. LLc, a lvlicliigan limited liability EAST§HND D'SST`R[ii>STTg'FC<:TA‘;Li°F%RHTNlA
DEFENDANT Cl'l4 POWER lNC. and RAY BREWER, individually BY ' .W chERK
APPL|CATlON AND ORDER FOR APPEARANCE AND EXAMINATION cAsE NuMBER:
E| ENFORCEMENT oF JuDGMENT l;l ATTAcHMENT (Third Person) 1:18-cv-01291-LJO-EPG

 

 

 

L}_Ll Judgment Debtor m Third Person
ORDER TO APPEAR FOR EXAM|NAT|ON

 

1. TO (name).' RAY BREWER
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. m furnish information to aid in enforcement of a moneyjudgment against you.
b. i:_l answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. m answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant

that is subject to attachment

Date: lV|arch 15, 2019 Tlme: 9:30 a.m. Dept. or Div.: Rm.: 'lO
Address of court El is shown above n is:

3. This order may be served by a sheriff, marshal, registered process serverl or the following specially appoln d person (name):
\/Tllt id 6

JUDGE
This order must be served not less than 10 days before the date set for the examination.

lMPORTANT NOT|CES ON REVERSE

APPL|CATlON FOR ORDER TO APPEAR FOR EXAM|NAT|ON
4. [X] Original judgment creditor m Assignee of record Cl Plaintiff who has a right to attach order
applies for an order requiring (name).' RAY BREWER
to appear and furnish information to aid irl enforcement of the moneyjudgment or to answer concerning property or debt.
5. The person to be examined' ls
a. lz] the judgment debtor.
b. m a third person ('l) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250 An aff davlt supporting this application under Code of Civi|
Procedure section 491.1‘10 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or Within 150 miles of the place of examination.
7. Cl This court is not the court in which the moneyjudgment is entered or (atfachment on/y) the court that issued the Writ of
attachment An affidavit supporting an application under Code of Civll Procedure section 491 .150 or 708.160 is attached.
8. m The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
is attached
l declare under penalty of perjury under the laws of the State of California that the foregoing' ls true and correct.

Date:Janual'y 23 2019 > AAA %Z /

SHERYLD NOEL
/%/Yéwmu£ EoF oEcLARANT)

 

 

 

 

 

 

 

 

(TYPE OR PRlNT NAME)

 

(Continued on reverse) Page1orz
Form Aidopted fo_lr N;aéid|a'torjia Use APPL|CATlON AND ORDER FOR 491 110 7ggdeus>f7fi)i§i|1l;g>q]eod;lqe70
AT-Jijgé?€.i-[i§gri§|ei/). Jaail|ugi;1,2017] CEB' ES$enf|al APPEARANCE AND EXAN"NAT|ON §§ www.cclurtsl cagov

 

§§3_- F°rms' (Attachment-Enforcement of J udgment)

ceb. com

 

Case 1:18-cv-01291-L.JO-EPG Document 26 Filed 01/24/19 Page 2 of 2 AT_138,EJ_125

 

lnformation for Judgment Creditor Regarding Service

lf you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marsha|, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed With the court.

 

 

lMPORTANT NOT|CES ABOUT THE ORDER

 

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

NOT|CE TO JUDGMENT DEBTOR lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

 

 

APPEARANCE OF A THlRD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOT|CE TO PERSON SERVED lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

(2) NOT|CE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

lf you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A THlRD PERSON (ATTACHMENT)

NOT|CE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

 

APPEARANCE OF A CORPORAT|ON, PARTNERSHlP,
ASSOClAT|ON, TRUST, OR OTHER ORGAN|ZAT|ON

lt is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the olerk’s
office for Requestfor Accommodatz'on (form MC-410). (Civil Code, § 5 4.8.)

 

AT-138/EJ-125 [Rev. January1,2017j APPLlCATlON AND ORDER FOR Page 2 orz
CEB' Essential APPEARANCE AND EXAN||NAT|ON
=en<om YMHEQL'L§' (Attachment-Enforcement of Judgment)

 

%_

 

